DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-5 and 7-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea in the form of an equation for drawing tension Y relying on an aspect ratio X. This judicial exception is not integrated into a practical application because the drawing tensions equation fails to integrate the judicial exception into a practical application, since it requires only data gathering steps required to use the equation and is not applied to active step, but recited in a wherein statement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because applying an equation where there is no direct relationship to an active step is interpreted as nothing more than an equation without a practical application.  Applicant has failed to claim active steps for applying the equations, as claimed, it appears to be a mental calculation step as it is unclear what active steps are required to apply the equations claimed, and therefore is nothing more than an equation without a practical application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation "the cladding" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the Examiner what cladding Applicant is referencing.  There is a common cladding referenced in the preamble for the multicore optical fiber, however there is no cladding defined in the active method steps of providing an optical fiber preform and applying a drawing tension.  Please clarify “the cladding”.  In the specification Applicant appears to be referencing cladding (30) of the optical fiber preform or cladding of the multicore fiber.  Further, “the aspect ratio x of the cladding” in line 8 also lacks antecedent basis, due to antecedent basis issues with “the cladding”.  Please clarify “the cladding” and “the aspect ratio x of the cladding” in claims 1 and 6.  
Claim 1 also recites the drawing tension Y and the aspect ratio x of the cladding defined by the ratio of a radius of a circle defining the circumference to a distance from a center of the circle to the chord are set such that the common cladding has a depression at a center plane corresponding to the one chord or each of the two parallel cords.  Due to issues with “the cladding”, and if the Examiner interprets “the cladding” as referencing a cladding of the optical fiber preform, it is unclear to the Examiner how the drawing tension Y and the aspect ratio X of a cladding of an optical fiber preform are 
Claim 6 also recites the aspect ratio x of the cladding defined by the ratio of a maximum length between two points at which a straight line parallel to the two straight line intersects with each of the two arcs to a distance between the two straight lines are set such that the common cladding has a depression at a center of a plane corresponding to each of the two straight lines.  Due to issues with “the cladding”, and if the Examiner interprets “the cladding” as referencing a cladding of the optical fiber preform, it is unclear to the Examiner how the drawing tension Y and the aspect ratio X of a cladding are set such that the common cladding has a depression has a depression at a center of a plane corresponding to each of the two straight lines.  Additionally, in claim 6, the wherein statement appears to be a result of applying the drawing tension, the Examiner suggests amending the claim so that setting the drawing tension and aspect ratio X are recited as an active method step.  Claims 7-10 are also indefinite due to the 35 U.S.C. 112(b) issues with “the cladding” and “the aspect ratio x” in claim 6.
 Claim 1 recites the limitation "the ratio" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the ratio” should be “a ratio”.
Claim 6 recites the limitation "the ratio" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the ratio” should be “a ratio”.
Claim Interpretation
	Applicant has recited in the preamble of claims 1 and 6 a method of manufacturing a multicore optical fiber including a plurality of longitudinally extending cores and a common cladding covering each 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2016/0070058 A1 – hereinafter Nakanishi) in view of Varner (US 6,580,860 A1).
Regarding claims 1 and 6, Nakanishi (Figs. 1-7, [0046], [0066]-[0069]) discloses a multicore fiber (MCF) comprising a cladding 20 surrounding a plurality of cores 11 and discloses the processed shape of the preform can be ground like the MCF and it is possible to ground only a bottom portion 25.  Nakanishi ([0072] and Fig. 7) further discloses two cut portions that are planar and ([0069] and Fig. 5) discloses 
Nakanishi fails to disclose details of the drawing, such as applying a drawing tension Y and the claimed aspect ratio X are set such that the common cladding has a depression at a center of a plane corresponding to the one chord or each of the two parallel chords, as claimed in claim 1 or such that the common cladding has a depression at a center of a plane corresponding to each of the two straight lines.  
However, Varner (Figs. 2(d) and 2(e) and Col. 5, line 54 to Col. 6, line 19) discloses providing an optical fiber preform 150 having a cross sectional shape delimited by a circumferential line partially replaced with one chord or two parallel chords represented by planar surfaces (153 and 155).  Varner further discloses the preform is drawn to create a substantially non-circular cross-section 160 and the fiber 160 is drawn at high tension at a relatively low temperature and/or high speed sufficient to retain the non-circular cross-sectional features of the preform 150.  The cross sectional shapes of Varner share non-circular features with the cross sectional shapes in the fiber and preform disclosed by Nakanishi.  Therefore, based on the disclosure of Varner, it would be obvious to a person having ordinary skill in the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagashima et al. (US 2019/0302356) (Figures and Abstract) discloses multicore optical fiber and a drawing step of drawing one end of the preform under heating to obtain the MCF.  This reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LISA L HERRING/Primary Examiner, Art Unit 1741